United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
HEADQUARTERS AIR FORCE PENTAGON,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-904
Issued: November 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2012 appellant filed a timely appeal from a September 23, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration of the merits of her claim. As more than 180 days elapsed from the date of the
last merit decision of April 26, 2011 to the filing date of the current appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
only has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 13, 2010 appellant, then a 49-year-old mail clerk, filed an occupational disease
claim (Form CA-2) alleging that she developed depression and anxiety due to factors of her
federal employment. She submitted a June 10, 2010 report by Dr. Faheem Moghal, a Boardcertified psychiatrist, who treated her for depression and anxiety in the context of work-related
stress since May 2009. Dr. Moghal stated that appellant’s work environment was made hostile
by conflict with her supervisor and coworkers, lack of supervision and inconsistent
implementation of disciplinary standards, unrealistic expectations, demands to perform functions
outside of her job description and vulgar and intimidating language used by her coworker.
By decision dated December 23, 2010, OWCP denied the claim, finding that appellant
did not submit sufficient evidence to establish any compensable employment factors. It found
that the evidence she submitted did not establish that she was subjected to harassment or a hostile
work environment.
On January 21, 2011 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated April 26, 2011, OWCP’s hearing representative affirmed the
December 23, 2010 decision finding that appellant did not submit sufficient evidence to establish
compensable factors of employment. He noted that the administrative factors of reassignment
and the trainer to whom appellant was assigned are not considered to have arisen in and out of
the performance of duty.
On July 2, 2011 appellant requested reconsideration and submitted a May 9, 2011 report
by Dr. Moghal who reiterated his opinion of June 10, 2010.
By decision dated September 23, 2011, OWCP denied appellant’s request for
reconsideration of the merits finding that she did not submit pertinent new and relevant evidence
and did not show that OWCP erroneously applied or interpreted a point of law not previously
considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.2 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).3

2

Id. at § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

2

To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record7 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8
ANALYSIS
The Board finds that appellant did not submit pertinent new and relevant evidence and
did not show that OWCP erroneously applied or interpreted a point of law not previously
considered by OWCP and did not advance a relevant legal argument not previously considered
by OWCP.
In support of her July 2, 2011 reconsideration request, appellant submitted a May 9, 2011
report by Dr. Moghal. The Board finds that the submission of this report did not require
reopening her case for merit review because she had submitted substantively the same report by
Dr. Moghal dated June 10, 2010, which was previously reviewed by OWCP in a decision dated
December 23, 2010. As the report repeats evidence already in the case record, it is duplicative
and does not constitute relevant and pertinent new evidence. Therefore, appellant has not
established a basis for reopening her case.9
Because appellant only submitted repetitive and duplicative evidence with her request for
reconsideration, the Board finds that OWCP properly denied merit review.
On appeal, appellant argues the merits of her case. The Board noted above that it only
has jurisdiction over OWCP’s September 23, 2011 nonmerit decision which denied her request
for reconsideration and therefore is precluded from conducting a merit review.

4

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

See A.L., supra note 4. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

8

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

See D.K., 59 ECAB 141 (2007).

3

CONCLUSION
The Board finds that appellant did not submit pertinent new and relevant evidence, did
not show that OWCP erroneously applied or interpreted a point of law not previously considered
by OWCP and also did not advance a relevant legal argument not previously considered by
OWCP. Therefore, OWCP properly refused to reopen her claim for further consideration of the
merits of her claim under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

